PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/962,980
Filing Date: 25 Apr 2018
Appellant(s): ASM IP Holding B.V.



__________________
David E. Rogers
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/4/2022.

WITHDRAWN GROUNDS OF REJECTION
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: 

The rejections of claims 5-6, 10-11, 14, 16, 18, 44, and 46 under 35 U.S.C. 112(b) as Reciting Indefinite Claim Language are withdrawn.
As stated in the advisory action dated 4/8/2022, the amendments as filed 3/29/2022 have been entered and are sufficient to allow for the withdrawal of the section 112(b) rejections of claims 5-6, 10-11, 14, 16, 18, 44, and 46.
	

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  No new grounds of rejection are being made at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10-11, 14, 16-17, 21, 43-44, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753) in view of Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226).
Regarding claim 1, Wood teaches a semiconductor processing apparatus (abstract) comprising: 
a reaction chamber (Col. 3, Lines 53-54 and Fig. 1, chamber #10) comprising: 
an upper chamber wall (C3, L57 and Fig. 1, upper wall #14) and a lower chamber wall (C3, L58 and Fig. 1, lower wall #16) connected by vertical sidewalls (C3, L59-60 and Fig. 1, vertically short side walls #11 and #12), the chamber walls being joined by an upstream inlet flange (C3, L61 and Fig. 1, inlet flange #17) and a downstream outlet flange (C3, L61-62 and Fig. 1, outlet flange #18) wherein a longitudinal direction of the reaction chamber extends from the inlet flange to the outlet flange (C4, L11-13); and 
a plurality of ribs provided on an outer surface of at least the upper chamber wall (C5, L24-29 and Fig. 1, ribs #24 and #24’), the plurality of ribs being orientated transversely to the longitudinal direction of the reaction chamber (C5, L29-30 and Fig. 1, ribs #24 perpendicular to long axis of chamber #10);
an array of heating elements disposed above the reaction chamber (C4, L48 and Fig. 2, upper heating array #54 with heating elements/lamps #56).

Wood does not teach a first variable positioning device coupled to the array of heating elements at a first location, wherein the first variable positioning device controllably adjusts a longitudinal position of the array of heating elements as a unit relative to the plurality of ribs, nor a second variable positioning device coupled to the array of heating elements at a second location differing from the first location, wherein the second variable positioning device controllably adjusts a lateral position of the array of heating elements relative to the plurality of ribs.
However, Aggarwal teaches a first variable positioning device (Aggarwal – C3, L49-59 and Fig. 1, motor #104; C3, L54-55: one motor for an array of heat sources) coupled to the at least one array of heating elements (Aggarwal – C3, L43-47 and Fig. 1, bulbs #20 with reflectors #22) at a first location (Aggarwal – Fig. 1, motors attached to the lamps), wherein the first variable positioning device controllably adjusts (Aggarwal – C3, L47-52 and Fig. 1, via controller #102) a longitudinal position of the array of heating elements (Aggarwal – C6, L23-25: in a plane parallel to major surface of workpiece) as a unit (Aggarwal – C3, L47-49: heat sources are collectively moveable), and a second variable positioning device (Aggarwal – C3, L49-59 and Fig. 1, second motor #104 the array of heat sources) coupled to the array of heating elements (as above) at a second location differing from the first location (Aggarwal – Fig. 1, second motor is attached at a second position), wherein the second variable positioning device controllably adjusts a lateral position of the array of heating elements (Aggarwal - C6, L25-29: perpendicular to the major surface of the workpiece) as a unit (Aggarwal – C3, L47-49: heat sources are collectively moveable).
Wood and Aggarwal both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Wood with the movable radiant heat sources as taught by Aggarwal. One would be motivated to make such a modification in order to smooth the heating intensity profile and allow for more uniform processing within the chamber (Aggarwal – C8, L63-67). 
As such, the combination of Wood and Aggarwal would teach wherein the array of heating elements (as taught by Wood) would be adjustable across the top surface of the chamber (as taught by Aggarwal), specifically in relation to the plurality of ribs (as taught by Wood).

Modified Wood does not teach a pyrometer disposed above the at least one array of heating elements, wherein the pyrometer senses a temperature of the reaction chamber through an opening in the at least one array of heating elements. 
However, Moslehi teaches a pyrometer (Moslehi – C5, L13-14 and Figs. 1-2, pyrometers #26 and #28) disposed above the at least one array of heating elements (Moslehi – C5, L2 and Figs. 1-2, pyrometers #26/#28 disposed above lamps #22), wherein the pyrometer senses a temperature of the reaction chamber (Moslehi – C5, L14-15: receive infrared radiation emitted from a wafer inside the chamber) through an opening in the at least one array of heating elements (Figs. 1-2, metallic light pipe #24 extending vertically downward through the center of the array of lamps #22).
Modified Wood and Moslehi both teach rapid thermal processing (RTP) apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by including the pyrometers as taught by Moslehi in order to allow for monitoring and adjustment of the temperature of a semiconductor wafer in RTP systems on a real-time basis with a high degree of accuracy and reproducibility (Moslehi – C2, L9-13).

Modified Wood does not teach a positioning device for adjusting lateral and longitudinal positions of the pyrometer.
However, James teaches a positioning device (James – C7, L4-48 and Figs. 2-3, translation stage #24) for adjusting lateral and longitudinal positions (James – C6, L11-12: movable along x and y-coordinate axes) of a pyrometer (James – C6, L29-31 and Fig. 3, pyrometer #22).
Modified Wood and James both teach non-contact temperature monitoring devices (pyrometers) for process control, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the static pyrometers as taught by modified Wood (notably, Moslehi) with the translation stage as taught by James, since James teaches the translation stage enables temperature monitoring of select areas of interest without tradeoffs in performance (James – C3, L56-C4, L8).

To clarify the record, the Examiner interprets the claim limitations “wherein the first variable positioning device controllably adjusts a longitudinal position of the array of heating elements as a unit relative to the plurality of ribs”, “wherein the second variable positioning device controllably adjusts a lateral position of the array of heating elements as a unit relative to the plurality of ribs”, “wherein the pyrometer senses a temperature of the reaction chamber through an opening in the at least one array of heating elements”, and “for adjusting lateral and longitudinal positions of the pyrometer” as merely intended uses of the apparatus and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
The modified Wood apparatus would be capable of performing the intended uses as set forth above.

Regarding claim 2, Wood teaches wherein the at least one array of heating elements comprises a plurality of radiant heating lamps (Wood – C4, L49-50 and Fig. 2, plurality of radiant heating lamps #56 mounted within the upper heating array #54)

Regarding claim 3, Wood teaches wherein the plurality of radiant heating lamps are of an elongated tube type (Wood – C4, L50-51: elongated tube type) disposed substantially parallel to the longitudinal direction of the reaction chamber (Wood – C4, L50-53 and Fig. 2, array #54 and lamps #56 parallel to reactant gas flow).

Regarding claim 4, Wood teaches wherein the plurality of radiant heating lamps are of an elongated tube type (Wood – C4, L50-51: elongated tube type) disposed substantially perpendicular to the longitudinal direction of the reaction chamber (Wood –Fig. 2, array #60 and lamps #66 are perpendicular/transverse to reactant gas flow).

Regarding claim 5, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C6, L23-25: movement in a plane parallel to the major surface of the workpiece).

Regarding claim 6, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C6, L25-27: movement in a plane perpendicular to the major surface of the workpiece).

Regarding claim 7, Wood does not teach a third variable positioning device coupled to the array of heating elements and configured to controllably adjust a height of the array of heating elements as a unit relative to the upper chamber wall of the reaction chamber.
However, Aggarwal teaches a third variable positioning device coupled to the heating elements (Aggarwal – C8, L34-36: closed path includes structure that allows for changes in vertical height) and configured to controllably adjusting a height of the heating elements (Aggarwal – as cited above and see C8, L7-9: radiant heat sources moving along a closed path) relative to the upper chamber wall of the reaction chamber (as combined with the structure of Wood, as combined previously above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Wood with the movable radiant heat sources as taught by Aggarwal in order to smooth the heating intensity profile and allow for more uniform processing within the chamber (Aggarwal – Col. 8, Lines 63-67).

To clarify the record, the limitation “and configured to controllably adjust a height of the array of heating elements as a unit relative to the upper chamber wall of the reaction chamber” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as set forth above.

Regarding claim 10, Wood teaches a substrate support (Wood – Col. 4, Lines 27-29 and Fig. 2, susceptor #22) disposed within the reaction chamber beneath the at least one array of heating elements (Fig. 2, beneath heating array #54), the substrate support capable of supporting at least one substrate; and wherein the substrate support has a central axis around which the substrate support rotates (Wood – Col. 2, Lines 49-50).

Regarding claim 11, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. Modified Wood would be capable of performing the intended use, since Aggarwal explicitly teaches the aim of the invention is to smooth the heating intensity profile and allow for more uniform processing (Aggarwal – C8, L39-40).

Regarding claim 12, modified Wood (with Aggarwal) does not teach a pyrometer stand, a first positioning device disposed on the pyrometer stand and coupled to the pyrometer, nor a second positioning device disposed on the pyrometer stand and coupled to another pyrometer.
However, Moslehi teaches a pyrometer stand (Moslehi – C5, L12; C6, L50 and Fig. 1, hollow light pipe #24) coupled to a first and second pyrometer (Moslehi – C5, L13-14 and Fig. 1, first and second pyrometers #26 and #28).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by including the pyrometers as taught by Moslehi in order to allow for monitoring and adjustment of the temperature of a semiconductor wafer in RTP systems on a real-time basis with a high degree of accuracy and reproducibility (Moslehi – C2, L9-13), and to include the stand in order to optically couple and support the pyrometers without direct interference from the lamps (Moslehi – C6, L50-54).

Modified Wood (with Aggarwal and Moslehi) do not teach a first positioning device disposed on the pyrometer stand and coupled to the pyrometer, nor a second positioning device disposed on the pyrometer stand and coupled to another pyrometer.
However, James teaches a positioning device (James – C7, L10 and Fig. 3, linear stepper motor #52) disposed on a pyrometer stand (James – C7, L4-10 and Fig. 3, translation stage #24 with support structure #46) and coupled to a pyrometer (James – C7, L5 and Fig .3, pyrometer #22).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify each of the static pyrometers as taught by modified Wood (notably, Moslehi) with the translation stage as taught by James, since James teaches the translation stage enables temperature monitoring of select areas of interest without tradeoffs in performance (James – C3, L56-C4, L8).

The Examiner notes that the “another pyrometer” has not been positively recited as a structural feature of the claim, and an interpretation of the claim exists where “coupled to another pyrometer” is merely an intended use of the apparatus. Applicant is encouraged to positively recite the “another pyrometer” as a feature of the apparatus, if so intended.

Regarding claim 13, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use by virtue of the teachings of Moslehi, which specifically discusses the two pyrometers detecting a temperature within the reaction chamber (Moslehi – C5, L14-15: of wafer #30). Additionally, the limitation “sensing an external temperature of the reaction chamber” is extremely broad, and since the pyrometers detect radiation through window #32 (which is external to the volume housing wafer #30), the pyrometers are capable of sensing an external temperature of the reaction chamber as well.

Regarding claim 14, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C8, L18-21: less than 10mm and preferably less than 5mm).

Regarding claim 16, Wood does not teach a single piece reflector comprising a plurality of parabolic reflectors disposed adjacent to the at least one array of heating elements.
However, Aggarwal teaches a single piece reflector (Aggarwal - C4, Lines 49) comprising a plurality of parabolic reflectors (Aggarwal – Fig. 1, reflectors #22) disposed adjacent to the at least one array of heating elements (Aggarwal – Col. 4, Lines 46-56 and Fig. 1, reflector #22 adjacent to bulbs #20).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus with the parabolic reflectors as taught by Aggarwal in order to diffusively direct or focus the light directed from the plurality of bulbs onto the workpiece (Aggarwal – C4, L46-56).

Modified Wood does not teach wherein the single piece reflector has an opening through which the pyrometer senses the temperature of the reaction chamber.
However, Moslehi teaches wherein a single piece reflector (Moslehi – C4, L66 and Figs. 1-2, reflector #16) has an opening (Moslehi – C6, L62 and Figs. 1-2, second end #72 of pipe #24) through which a pyrometer (Moslehi – C6, L50-51 and Figs. 1-2, pyrometers #26 and #28) senses the temperature of the reaction chamber (Moslehi – C6, L52-54: receiving infrared radiation from the wafer).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by including the reflector opening as taught by Moslehi in order to allow for monitoring and adjustment of the temperature of a semiconductor wafer in RTP systems on a real-time basis with a high degree of accuracy and reproducibility (Moslehi – C2, L9-13) by allowing for the best possible view of the wafer while not interfering with the wafer temperature uniformity and the shroud/reflector (Moslehi – C6, L62-66).

To clarify the record, the limitation “through which the pyrometer senses the temperature of the reaction chamber” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus explicitly teaches the intended use, as set forth above.

Regarding claim 17, Wood teaches an additional array of heating elements disposed beneath the reaction chamber (Wood – Col. 4, Lines 54-55 and Fig. 2, lower heating array #60 with lamps #66 beneath chamber lower wall #16).

Regarding claim 21, Wood teaches wherein the plurality of radiant heating lamps is of an elongated tube type (Wood – C4, L50-51 and Fig. 2) disposed substantially parallel and adjacent to one another (Wood – C4, L50-52).
To clarify the record, the limitation “wherein the distance between the individual radiant heating lamps is adjustable using one or more of the first variable positioning device and the second variable positioning device” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal, which states that each heat source/lamp may be moved independently (Aggarwal – C5, L25-32), thus allowing for the change of individual distances between lamps.

Regarding claim 43, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use as taught by Aggarwal (Aggarwal – C5, L25-32: heat sources/lamps may be moved independently).

Regarding claim 46, modified Wood teaches a housing, wherein the at least one array of heating elements is disposed within the housing (Wood – C4, L48-58 and Fig. 2, lower heating elements/lamps #66 housed within the lower heating array #60, and the lower heating array is similar in configuration to the upper heating array #54), and wherein at least one of the first variable positioning device and the second variable positioning device has a body mounted to the housing (Aggarwal – Fig. 1, motors #104 are directly coupled with the reflector/lamp array #22/#20, with the variable positioning devices as set forth and combined above).

Alternatively/additionally, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-6, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Fujii (US Patent 5,335,309).
The limitations of claims 1-6, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 7, alternatively, Modified Wood does not explicitly teach a distinct third variable positioning device coupled to the array of heating elements and configured to controllably adjust a height of the array of heating elements as a unit relative to the upper chamber wall of the reaction chamber.
However, Fujii teaches a third variable positioning device coupled to a heating element (Fujii – C4, L66-67 and Fig. 1, z-axis slider #21 with z-axis motor #22 coupled to lamp #1) and configured to controllably adjust a height of the heating element (Fujii – C4, L65-67).
Modified Wood and Fujii both teach heating apparatuses comprising lamps, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by adapting the lamp array with the third variable positioning device as taught by Fujii in order to secure operational reproducibility when heating is conducted via lamps with excellent controllability, responsiveness, stability, and maintainability (Fujii – C2, L19-24).

To clarify the record, the limitation “configured to controllably adjust a height of the array of heating elements as a unit relative to the upper chamber wall of the reaction chamber” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use with the chamber structure, as taught by Wood, modified by the Fujii device, as combined above.

Alternatively/additionally, claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10, 14, 16-17, 21, 43 and 46 above, further in view of Möench (WIPO Pub. 2015/107009).
The limitations of claims 1-7, 10, 14, 16-17, 21, and 43, and 46 are set forth above.
Regarding claim 11, alternatively, modified Wood does not explicitly teach wherein the at least one array of heating elements is configured to provide a temperature uniformity difference across a surface of the at least one substrate of less than 1.5 °C.
However, Möench teaches wherein the at least one array of heating elements is configured to provide a temperature uniformity difference across a surface of the at least one substrate of less than 1.5 °C (Pg. 4, Lines 15-21 – temperature difference between two arbitrary areas less than 0.1% processing temperature or less than 0.5 ºC).
Modified Wood and Möench both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus with the thermal processing technique specifications as taught by Möench. One would be motivated to make such a combination in order to create a more uniform deposition profile and controlled characteristics of a processed semiconductor device (Möench pg. 4, Lines 5-7).
To clarify the record, the claim limitation “to provide a temperature uniformity difference across a surface of the at least one substrate of less than 1.5 °C” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, with Lin (US Patent Pub. 2005/0238807) as an evidentiary reference.
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 15, modified Wood does not specifically teach wherein the reaction chamber comprises a refurbished reaction chamber.
However, Lin teaches wherein the reaction chamber comprises a refurbished reaction chamber (Lin – [0008]). Specifically, Lin teaches a method of refurbishing various process chamber components ([0001], [0005]) and why it is advantageous to do so ([0004],[0006]).
Wood and Lin both teach apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus with the refurbished reaction chamber components as taught by Lin. One would be motivated to make such a modification in order to reduce the contamination of substrates processed in the chamber (Lin – [0004]) due to thermal process damage (Lin – [0004]). 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Kusuda (US Patent No. 6,843,202).
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 18, Wood teaches wherein the at least one array of heating elements are disposed in an upper heating housing (Wood – C4, L48-58 and Fig. 2, lower heating elements/lamps #66 housed within the lower heating array #60, and the lower heating array is similar in configuration to the upper heating array #54).

Modified Wood does not teach wherein the upper heating housing is connected to a reaction chamber housing via one or more hinged mechanisms.
However, Kusuda does teach wherein the upper heating housing is connected to a reaction chamber housing via one or more hinged mechanisms (Kusada - C4, L51-52 and Fig. 3, lamp house #10 hingedly attached to the chamber #20 with bearings #12/#22 and rotation shaft #15).
Modified Wood and Kusuda both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus with the hinged housing assembly as taught by Kusuda in order to allow for easy maintenance of both chamber and housing (Kusuda – Col. 1, Line 44-51) and to prevent unnecessary breakage to lamps (Kusuda – Col. 1, Lines 52-58).

Regarding claim 19, modified Wood further teaches wherein the one or more hinged mechanisms are connected to the reaction chamber housing in a fixed position (Kusuda – Col. 4, Lines 51-61 – the hinge mechanism is fixedly attached via bearings #12 and #22 with rotation shaft #15, as seen in Fig. 3).

Regarding claim 20, the entire claim is regarded as merely an intended use of the array of heating elements and is given weight to the extent that the prior art is capable of performing the intended use.  The modified Wood apparatus would be capable of performing the intended use stated above since modified Wood teaches a chamber/upper housing assembly transitioning between a fully closed state (Kusuda – Col. 4, Line 59) fixed with fasteners (Col. 5, Lines 1-6) and an open state (Col. 4, Line 58), which demonstrates a full range of motion (see Kusada Figs. 1-3).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Fujii (US Patent 5,335,309).
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 44, modified Wood does not explicitly teach a two-axis stage connected to the at least one array of heating elements, wherein the first variable positioning device adjusts a first axis of the two-axis stage and the second variable positioning device adjusts a second axis of the two-axis stage.
However, Fujii teaches a two-axis stage (Fujii – Fig. 1, mechanism #2 is a three axis stage, wherein the x-axis motor/slider #23/#24 and y-axis motor/slider #25/#26 are most analogous to the first and second variable positioning devices) connected to a heating element (Fujii – Fig. 1, lamp #1).
Modified Wood and Fujii both teach heating apparatuses comprising lamps, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus by adapting the positioning device as taught by modified Wood (particularly, Aggarwal) with the two-axis stage as taught by Fujii in order to secure operational reproducibility when heating is conducted via lamps with excellent controllability, responsiveness, stability, and maintainability (Fujii – C2, L19-24).

To clarify the record, the limitation “wherein the first variable positioning device adjusts a first axis of the two-axis stage and the second variable positioning device adjusts a second axis of the two-axis stage” is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use above by virtue of the independent axial control mechanisms (as taught by Fujii – C4, L64-C5, L3 and Fig. 1)

Claims 47 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753), Aggarwal (US Patent No. 7,725,012), Moslehi (US Patent 4,956,538), and James (US Patent 5,219,226), as applied to claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 above, and further in view of Devenyi (US Patent 5,732,597).
The limitations of claims 1-7, 10-11, 14, 16-17, 21, 43, and 46 are set forth above.
Regarding claim 47, modified Wood teaches wherein at least one of the first variable positioning device and the second variable positioning device comprises a motor (Aggarwal – C3, L49-59 and Fig. 1, motor #104)

Modified Wood does not teach wherein the motor is a micrometer.
However, Devenyi teaches that linear displacement motors and micrometers are art-recognized equivalents (Devenyi – C1, L12-16).  
Modified Wood and Devenyi both teach linear movement devices, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to utilize a micrometer with screw-turning means instead of the motors as taught by modified Wood (notably, Aggarwal), since Devenyi teaches that they are art-recognized equivalents for linear displacement devices (Devenyi – C1, L12-16). See MPEP 2144.06.

Claims 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753) in view of Aggarwal (US Patent No. 7,725,012) and Takahashi (US Patent 6,518,547).
Regarding claim 48, Wood teaches a semiconductor processing apparatus (abstract) comprising: 
a reaction chamber (Col. 3, Lines 53-54 and Fig. 1, chamber #10) comprising: 
an upper chamber wall (C3, L57 and Fig. 1, upper wall #14) and a lower chamber wall (C3, L58 and Fig. 1, lower wall #16) connected by vertical sidewalls (C3, L59-60 and Fig. 1, vertically short side walls #11 and #12), the chamber walls being joined by an upstream inlet flange (C3, L61 and Fig. 1, inlet flange #17) and a downstream outlet flange (C3, L61-62 and Fig. 1, outlet flange #18) wherein a longitudinal direction of the reaction chamber extends from the inlet flange to the outlet flange (C4, L11-13); and 
a plurality of ribs (C5, L24-29 and Fig. 1, ribs #24 and #24’) provided on an outer surface of at least the upper chamber wall (see Fig. 1), the plurality of ribs being orientated transversely to the longitudinal direction of the reaction chamber (C5, L29-30 and Fig. 1, ribs #24 perpendicular to long axis of chamber #10); 
an array of heating elements disposed above the reaction chamber (C4, L48 and Fig. 2, upper heating array #54 with heating elements/lamps #56).6

Wood does not teach 4894-9455-4881 1Serial No. 15/962,980Docket No. 81049.08600Reply to Office Action mailed August 2, 2021a single piece reflector comprising parabolic segments, wherein each of the parabolic segments is disposed above and adjacent to an individual one of the heating elements in the array of heating elements; a first variable positioning device coupled to the array of heating elements, wherein the first variable positioning device controllably adjusts a longitudinal or a lateral position of the array of heating elements as a unit relative to the plurality of ribs.
However, Aggarwal teaches a single piece reflector (Aggarwal - C4, Lines 49) comprising parabolic segments (Aggarwal – Fig. 1, reflectors #22 configured as a plurality of parabolic segments), wherein each of the parabolic segments is disposed above and adjacent to an individual one of the heating elements in the array of heating elements (Aggarwal – Fig. 1, reflectors #22 above/adjacent to each bulb #20 of the array); a first variable positioning device coupled to the array of heating elements (Aggarwal – C3, L49-59 and Fig. 1, motor #104; C3, L54-55: one motor for an array of heat sources; bulbs #20 and reflectors #22), wherein the first variable positioning device controllably adjusts (Aggarwal – C3, L47-52 and Fig. 1, via controller #102)  a longitudinal or a lateral position of the array of heating elements as a unit (Aggarwal – C6, L23-25: in a plane parallel to major surface of workpiece; C6, L25-29: perpendicular to the major surface of the workpiece).
Wood and Aggarwal both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Wood with the movable radiant heat sources as taught by Aggarwal. One would be motivated to make such a modification in order to smooth the heating intensity profile and allow for more uniform processing within the chamber (Aggarwal – C8, L63-67). 
As such, the combination of Wood and Aggarwal would teach wherein the array of heating elements (as taught by Wood) would be adjustable across the top surface of the chamber (as taught by Aggarwal), specifically in relation to the plurality of ribs (as taught by Wood).

Modified Wood does not teach a second variable positioning device that controllably adjusts a distance between the array of heating elements and the single piece reflector.
However, Takahashi teaches a second variable positioning device (Takahashi – C12, L27 and Fig. 7, position control part #113) that controllably adjusts a distance between a heating element and a single piece reflector (Takahashi – C12, L28-36: relative position of the lamps and the first and second reflecting surfaces of reflectors #112 can be changed by changing the positions of the lamps).
Modified Wood and Takahashi both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Wood apparatus to include the lamp positioning elements as taught by Takahashi in order to obtain additional control over intermediate portions to allow for temperature control in real time (Takahashi – C12, L22-27 and C12, L37-48).

To clarify the record, the claim limitations “controllably adjusts a longitudinal or a lateral position of the array of heating elements as a unit relative to the plurality of ribs” and “controllably adjusts a distance between the array of heating elements and the single piece reflector” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Wood apparatus would be capable of performing the intended uses as is set forth above.


Regarding claim 49, the entire claim is regarded as an intended use of the apparatus, and is given patentable weight to the extent that the prior art apparatus is capable of performing the intended use. The modified Wood apparatus would be capable of performing the intended use by virtue of the lamp positioning device (see rejection of claim 48 above) and as taught by Takahashi (C7, L46-59: reflectors would have a focal point; C12, L28-36: relative position of the lamps and the first and second reflecting surfaces of reflectors #112 can be changed by changing the positions of the lamps, so movement to a focal point must be achievable).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent No. 7,108,753) in view of Aggarwal (US Patent No. 7,725,012).
Regarding claim 50, Wood teaches a semiconductor processing apparatus (abstract) comprising: 
a reaction chamber (Col. 3, Lines 53-54 and Fig. 1, chamber #10) comprising: 
an upper chamber wall (C3, L57 and Fig. 1, upper wall #14) and a lower chamber wall (C3, L58 and Fig. 1, lower wall #16) connected by vertical sidewalls (C3, L59-60 and Fig. 1, vertically short side walls #11 and #12), the chamber walls being joined by an upstream inlet flange (C3, L61 and Fig. 1, inlet flange #17) and a downstream outlet flange (C3, L61-62 and Fig. 1, outlet flange #18) wherein a longitudinal direction of the reaction chamber extends from the inlet flange to the outlet flange (C4, L11-13); and 
a plurality of ribs provided on an outer surface of at least the upper chamber wall (C5, L24-29 and Fig. 1, ribs #24 and #24’), the plurality of ribs being orientated transversely to the longitudinal direction of the reaction chamber (C5, L29-30 and Fig. 1, ribs #24 perpendicular to long axis of chamber #10); 
an array of heating elements disposed above the reaction chamber (C4, L48 and Fig. 2, upper heating array #54 with heating elements/lamps #56).

Wood does not teach a first variable positioning device coupled to the array of heating elements, wherein the first variable positioning device controllably adjusts a longitudinal position of the array of heating elements as a unit relative to the plurality of ribs;74894-9455-4881 1Serial No. 15/962,980 Docket No. 81049.08600Reply to Office Action mailed August 2, 2021a second variable positioning device coupled to the array of heating elements, wherein the second variable positioning device controllably adjusts a lateral position of the array of heating elements as a unit relative to the plurality of ribs, wherein the longitudinal position and the lateral position are selected to set a characteristic temperature profile of the semiconductor processing apparatus during operations to perform a process, and wherein the first and second positioning devices maintain the longitudinal and lateral positions during the operations of the semiconductor processing apparatus to preserve the characteristic temperature profile.
However, Aggarwal teaches a first variable positioning device (Aggarwal – C3, L49-59 and Fig. 1, motor #104; C3, L54-55: one motor for an array of heat sources)  coupled to the array of heating elements (Aggarwal – C3, L43-47 and Fig. 1, bulbs #20 with reflectors #22), wherein the first variable positioning device controllably adjusts (Aggarwal – C3, L47-52 and Fig. 1, via controller #102) a longitudinal position of the array of heating elements (Aggarwal – C6, L23-25: in a plane parallel to major surface of workpiece) as a unit (Aggarwal – C3, L47-49: heat sources are collectively moveable);74894-9455-4881 1Serial No. 15/962,980 Docket No. 81049.08600Reply to Office Action mailed August 2, 2021a second variable positioning device coupled to the array of heating elements (Aggarwal – C3, L49-59 and Fig. 1, second motor #104 the array of heat sources), wherein the second variable positioning device controllably adjusts a lateral position of the array of heating elements (Aggarwal - C6, L25-29: perpendicular to the major surface of the workpiece) as a unit (Aggarwal – C3, L47-49: heat sources are collectively moveable), wherein the longitudinal position and the lateral position are selected to set a characteristic temperature profile of the semiconductor processing apparatus during operations to perform a process (Aggarwal – C6, L48: movement of heat sources creates a smoother intensity profile of the heating, allowing for more uniform processing), and wherein the first and second positioning devices maintain the longitudinal and lateral positions during the operations of the semiconductor processing apparatus to preserve the characteristic temperature profile (Aggarwal – C5, L40-47: lamps or bulbs can remain stationary.
Wood and Aggarwal both teach thermal processing apparatuses for semiconductor processing, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Wood with the movable radiant heat sources as taught by Aggarwal. One would be motivated to make such a modification in order to smooth the heating intensity profile and allow for more uniform processing within the chamber (Aggarwal – C8, L63-67). 
As such, the combination of Wood and Aggarwal would teach wherein the array of heating elements (as taught by Wood) would be adjustable across the top surface of the chamber (as taught by Aggarwal), specifically in relation to the plurality of ribs (as taught by Wood).

To clarify the record, the claim limitations “controllably adjusts a longitudinal position of the array of heating elements as a unit relative to the plurality of ribs”, “controllably adjusts a lateral position of the array of heating elements as a unit relative to the plurality of ribs”, and “wherein the longitudinal position and the lateral position are selected to set a characteristic temperature profile of the semiconductor processing apparatus during operations to perform a process, and wherein the first and second positioning devices maintain the longitudinal and lateral positions during the operations of the semiconductor processing apparatus to preserve the characteristic temperature profile” are merely intended uses and are given patentable weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). 
The modified Wood apparatus would be capable of performing the intended uses as is set forth above.
	


(2) Response to Arguments
Regarding the rejection of claim 1 under 35 U.S.C. 103 (Appeal Brief, pgs. 8-13), the Examiner responds to each argument as follows:
Regarding argument (a) (Appeal Brief, pg. 8): Appellant incorrectly asserts that the prior art of record, notably Aggarwal (US Patent 7,725,012), fails to teach the limitations of claim 1 regarding a first and second variable positioning device. 
Particularly, Appellant is too narrowly focused on the singular depiction of the embodiment shown in Fig. 1 of Aggarwal, and has failed to consider what the reference would convey to one of ordinary skill in the art. As set forth in the Final Office Action dated 11/10/2021 (see pgs. 5-6), the Examiner interprets one motor #104 as the first variable positioning device and a second motor #104 as the second variable positioning device. Aggarwal goes on to teach that each heat source is individually or collectively movable (Col. 3, Lines 47-49) with individual motors for each heat source (Col. 3, Lines 52-54) or for each array of head sources (Col. 3, Lines 54-55). 
Aggarwal further teaches that the heat sources are movable in a longitudinal and lateral direction (Col. 6, Lines 23-25: in a plane parallel to major surface of workpiece and C6, L25-29: perpendicular to the major surface of the workpiece).
As such, Aggarwal teaches, in combination with the other prior art of record, both the claimed structural characteristics and the functionality of the two positioning devices. Appellant is incorrect in their arguments, and the rejection should be sustained.


Regarding argument (b) (Appeal Brief, pg. 11): Appellant incorrectly asserts that none of the heat sources of Aggarwal are connected to two positioning devices.
Particularly, Appellant too narrowly construes the phrase: “connected to” or, as the claim states: “coupled to” in relation to the positioning devices and heating elements. The claim does not require “directly connected/coupled to” or “only connected/coupled to” each other, but merely that the two elements are coupled in any way. Taken in light of the instant disclosure as a whole, there is no special structure imparted by the words “coupled to” either in the instant Specification or in the Drawings (see in particular instant Fig. 3B reproduced below, variable positioning devices #214 and #302).

    PNG
    media_image2.png
    651
    858
    media_image2.png
    Greyscale


As such, in the same way that the Appellant utilizes the phrase: “coupled to” in the instant Application, Aggarwal also teaches wherein each and every element of each embodiment are “coupled to” each other, since each figure depicts a singular, rigid structure where no components merely float in space. Appellant is incorrect in their arguments, and the rejection should be sustained.

Regarding argument (c) (Appeal Brief, pg. 11): Appellant incorrectly argues that the radiant heat sources of Aggarwal are not connected as a unit. 
As was explained in subsection (b) above, Appellant is too narrowly construing the phrase: “as a unit”, where Aggarwal clearly teaches that each and every element of each embodiment is rigidly coupled together to form a singular apparatus.
Additionally, the Examiner notes that the phrase: “as a unit” is recited as part of an intended use of the apparatus: “adjusts a longitudinal position of the array of heating elements as a unit”. Aggarwal explicitly teaches this operation (see Col. 3, Lines 54-57 and Col. 5, Lines 18-25), thus fully and completely meets the limitations of the claim.
Appellant is incorrect in their arguments, and the rejection should be sustained.

Regarding argument (d) (Appeal Brief, pgs. 11-12): Appellant incorrectly argues that the motors of Aggarwal only move in one direction.
	Particularly, Appellant has selected only part of the Aggarwal reference in support of their argument while ignoring the rest of the teachings of Aggarwal. Taken as a whole, Aggarwal teaches wherein the lamps may move in a linearly reciprocating motion (Col. 5, Lines 66) parallel, perpendicular, or “somewhere between” parallel and perpendicular (Col. 6, Lines 23-29) as well as arcuately reciprocating (Col. 6, Line 57) in a circular (Col. 6, Line 61), elliptical (Col. 6, Line 62), triangular, square, or rectangular (Col. 8, Lines 30-32) manner. 
Appellant is incorrect in their arguments, and the rejection should be sustained.

Regarding argument (e) (Appeal Brief, pgs. 12-13): As discussed above in subsection (d), Appellant incorrectly asserts that claim 1’s functional language does not merely recite an intended use. 
Appellant cites In re Swinehart, K-2 Corp. v. Salomon S.A., and In re Schreiber in support, but has taken the incorrect message from each of these cases. Nowhere in the Examiner’s previous Office Actions or current Brief does the Examiner state that it is improper or impermissible to recite functional language in the claims. 
Rather, the Examiner continues to assert that the recitations of functional language in claims 1 (and all claims) are permissible but are only given patentable weight to the extent that the prior art would be capable of performing the intended use, as has been long held- see Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464,1469, 15 USPQ2d 1525, 1528 (Fed. Circ. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) as set forth in MPEP 2114 and 2111.02.
As was set forth in several Office Actions, the Examiner notes that the Aggarwal reference explicitly teaches the functionality as claimed: see Aggarwal Col. 6, Lines 23-25: in a plane parallel to major surface of workpiece and C6, L25-29: perpendicular to the major surface of the workpiece, as set forth in at least pgs. 5-6 of the Final Office Action dated 11/10/2021.
Appellant has not argued why the Aggarwal reference does not teach the inherent (or explicit) functionality as claimed, or why the Examiner may be mistaken in his interpretation of the reference’s teachings, and thus Appellant has not met their burden for rebutting the Examiner’s prima facie case of obviousness.
Appellant is incorrect in their arguments, and the rejection should be sustained.

Regarding the rejection of dependent claim 47 under 35 U.S.C. 103 (Appeal Brief, pgs. 13-14).
Appellant incorrectly asserts that Devenyi (US Patent 5,732,597) does not teach wherein linear displacement motors and micrometers are art-recognized equivalents.
Aggarwal teaches wherein the “first and second variable positioning devices” comprise a motor- Col. 3, Line 53. Devenyi states the following: “[l]inear displacement devices are generally known in the art. Linear displacement devices are used for the rapid, smooth and precise adjustment of linear mechanisms, such as….micrometers and stepper motors stages.” (Col. 1, Lines 12-15). Devenyi clearly places micrometers and motors in the same category – linear mechanisms. As such, Devenyi recognizes, on its own, that micrometers and motors are recognized equivalents.
As such, the Examiner maintains that a proper prima facie case of obviousness has been established in regards to claim 47 as outlined in MPEP 2144.06, and that it would be known to one of ordinary skill in the art to substitute a micrometer for the motors of Aggarwal since they are known for the same purpose.
Appellant is incorrect in their arguments, and the rejection should be sustained.

Regarding the rejection of independent claim 48 under 35 U.S.C. 103 (Appeal Brief, pg. 14).
As discussed above in regards to claim 1, subsection (a), Wood in view of Aggarwal teaches a first variable positioning device that would be capable of movement in the claimed manner. The details of this argument will not be repeated, for brevity, but the Examiner continues to assert that this feature is taught by the prior art.
In regards to claim 48, Takahashi was cited by the Examiner to teach a second variable positioning device that controllably adjusts a distance between the array of heating elements and the single piece reflector, as is required by the claim. The Examiner notes that the “second variable positioning device” of claim 48 is not the same “second variable positioning device” of claim 1, which allows for movement of the heating elements.
Appellant appears to argue that because Takahashi does not explicitly teach the words “second variable positioning device”, then it somehow does not teach the limitations of the claim. This is incorrect- Takahashi teaches a position control part for adjusting a relative position of heat lamps and adjacent reflectors, as is described in Col. 12, Lines 28-36 of Takahashi.
Moreover, the Examiner notes that the “second variable positioning device” is an extremely broad identification that can be met by nearly any position adjusting device, thus a positioning screw of Takahashi would be understood to one of ordinary skill in the art to be a “variable positioning device” based upon its mechanical structure and operation as discussed in Takahashi.
Appellant is incorrect in their arguments, and the rejection should be sustained.

Regarding the rejection of independent claim 50 under 35 U.S.C. 103 (Appeal Brief, pgs. 14-16).
As discussed above in regards to claim 1, subsection (a), Wood in view of Aggarwal teaches a first and second variable positioning device that would be capable of movement in the claimed manner. The details of this argument will not be repeated, for brevity, but the Examiner continues to assert that these features are taught by the prior art.
Appellant argues that Aggarwal does not teach the limitations of the claim regarding “to set a characteristic temperature profile of the semiconductor processing apparatus during operations to perform a process” and “maintain the longitudinal and lateral positions during the operations of the semiconductor processing apparatus to preserve the characteristic temperature profile.
Similar to what was discussed above in regards to claim 1, subsections (d) and (e), the above limitations amount to an intended use of the apparatus, and are given weight to the extent that the prior art would be capable of performing the intended use. Seemingly, the only capability that need be shown to meet the above limitation is: “maintain the longitudinal and lateral positions during the operations”.
Clearly, Aggarwal teaches maintaining a “characteristic temperature profile”, as discussed in Col. 3, Lines 62-64: a uniform temperature profile. Aggarwal also explicitly teaches wherein some of the lamps can be maintained in a stationary position, if desired (see Col. 5, Lines 40-47). As such, Aggarwal does not teach away from maintaining the positions of the heating lamps- it explicitly teaches that it is possible and/or desirable to do so in order to maintain a uniform temperature profile of the apparatus.
The Examiner strongly disagrees with Appellant’s assertion that “Aggarwal’s sole disclosure is providing an oscillating movement to achieve more uniform temperatures – there is no disclosure of maintaining the position of its radiant heat sources to retain a temperature profile” (see Appeal Brief pg. 15), which appears to be completely false. Aggarwal clearly teaches that the lamps may be moving or stationary to achieve a uniform temperature profile, and thus explicitly teach the functional limitations of the claims whilst simultaneously demonstrating the capability of the stated elements of the Aggarwal apparatus to perform the intended uses as identified by the Examiner.
Appellant is incorrect in their arguments, and the rejection should be sustained.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Kurt Sweely/Examiner, Art Unit 1718   
                                                                                                                                                                                                     
Conferees:
/GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718                                                                                                                                                                                                 
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.